Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 03/09/2022 in which claims 1-9 were amended. All the amendments have been thoroughly reviewed and entered. 
Claims 1-15 are under examination.

Withdrawn Objection/Rejections
The objection to claims 1-7 for improper of recitation of Markush group language, is withdrawn, in view of Applicant’s amendments to said claims 1-7 and the Examiner’s amendment to claim 1 below.
The rejection of claims 4, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendments to said claims 4, 8 and 9.
The rejection of claim(s) 1, 2 and 15 under 35 U.S.C. 102 (a)(1) as being anticipated by Mastradonato et al (16 December 2004; US 2004/0254143 A1), is withdrawn, in view of Applicant’s amendments to claim 1.
The rejection of claim(s) 1-2, 4-6 and 14-15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fukushima et al (WO 2016/065443 A1; English translation and citation via Google Patents), is withdrawn, in view of Applicant’s amendments to claim 1.
The rejection of claims 1-3, 4-6, 10, 12 and 14-15 under 35 U.S.C. 103 as being unpatentable over Fukushima et al (WO 2016/065443 A1; English translation and citation via Google Patents), and further in view of Herrmann et al (24 April 2008; US 2008/0095719 A1), is withdrawn, in view of Applicant’s amendments to claim 1.
The rejection of claims 1-2, 4-6, 8, and 13-15 under 35 U.S.C. 103 as being unpatentable over Fukushima et al (WO 2016/065443 A1; English translation and citation via Google Patents), and further in view of Cash et al (18 March 1999; WO 99/12517), is withdrawn, in view of Applicant’s amendments to claim 1.
The rejection of claims 1-2, 4-7, 9 and 14-15 under 35 U.S.C. 103 as being unpatentable over Fukushima et al (WO 2016/065443 A1; English translation and citation via Google Patents), and further in view of Baschong et al (18 June 2009; US 2009/0156563 A1), is withdrawn, in view of Applicant’s amendments to claim 1.
The rejection of claims 1-2, 4-6, 11 and 14-15 under 35 U.S.C. 103 as being unpatentable over Fukushima et al (WO 2016/065443 A1; English translation and citation via Google Patents), and further in view of Mastradonato et al (16 December 2004; US 2004/0254143 A1) and Kavouklis et al (31 January 2008; US 2008/0025926 A1), is withdrawn, in view of Applicant’s amendments to claim 1.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Juneko Jackson on 06/02/2022. 
The following examiner’s amendment hereunder is based upon the set of claims filed 03/09/2022
The application has been amended as follows:
Claim 1 is amended as follows:
	Line 9, please delete --- a --- and replace with --- the ---

Claim 2 is amended as follows:
	Lines 1-3, please delete: 
--- wherein the one or more mucus regenerators comprises  silanol salicylate, or is a mixture of silanol salicylate and hyaluronic acid and ---

Claim 3 (canceled).

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention is drawn to:
An oral composition, comprising: 
one or more mucus regenerators, wherein the one or more mucus regenerators comprises hyaluronic acid; 
one or more antiseptic agents, wherein the one or more antiseptic agents comprises green tea extract present in an effective amount of about 0.50% to about 1.00%, by total weight of the composition; 
silanol salicylate, present in an effective amount of about 0.50%, by total weight of the composition; and 
one or more orally acceptable carrier actives selected from the group consisting of one or more thickeners, one or more humectants, one or more sweeteners, a preservative, one or more surfactants, a film forming agent, a thixotropic agent, a solubilizing agent, a chelating agent, a coloring agent, an anti-tartar agent, an abrasive, an antioxidant agent, a flavoring agent, a water vehicle, and mixtures thereof.

The applied prior arts include Mastradonato et al (US 2004/0254143 A1), Fukushima et al (WO 2016/065443 A1; English translation and citation via Google Patents), and Herrmann et al (US 2008/0095719 A1).
Mastradonato teaches an oral composition comprising hyaluronic acid and one or more orally acceptable carriers (Abstract; [0018]-[0024], [0028], [0034], [0040]-[0048] and Example 1). Fukushima teaches an oral care composition comprising 0.15% by weight of silanediol salicylate, and one or more orally acceptable carriers (pages 2-3, 5 and 7-8; Example 2). Herrmann teaches an oral care composition comprising 0.5% or 1.0% by weight of green tea extract and one or more orally acceptable carriers ([0023], [0060], [0062], [0065], [0073], [0075], [0077], [0082] and [0221]-[0239]; Example 5).
However, neither Mastradonato, Fukushima nor Herman teaches an oral composition comprising a combination of hyaluronic acid, green tea extract and silanol salicylate with silanol salicylate being in an effective amount of about 0.50% by weight. Upon further search and consideration, there is no guidance or motivation in the prior art to formulate an oral composition comprising hyaluronic acid, about 0.50% to about 1.00% by weight of green tea extract and about 0.50% by weight of silanol salicylate, as required by the claimed invention. As such, the claimed invention is free of the art.
As a result, claims 1-2 and 4-15 allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-2 and 4-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613